ON APPLICATION FOR REHEARING
PER CURIAM.
Application for rehearing granted in part to clarify that the State is not required, in a Prieur hearing, to introduce evidence detailing the present charges against defendant. As always, however, the State must show that the other crimes evidence sought to be introduced tends to prove any of the La. C.E. art. 404(B) factors for which the evidence is offered, ie., whether the evidence has any probative value. In the instant case, despite the fact that the State has had two opportunities to make the required showing, the evidence of the other crimes in this record does not establish that the probative value of that evidence outweighs its prejudicial effect. The application for rehearing is otherwise denied.
TRAYLOR, KNOLL, VICTORY, JJ., would grant the rehearing.